Name: COMMISSION REGULATION (EC) No 384/97 of 28 February 1997 fixing the maximum buying-in price and the quantities of beef to be bought in under the 177th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: trade policy;  animal product;  consumption;  prices
 Date Published: nan

 1 . 3 . 97 1 EN I Official Journal of the European Communities No L 60/49 COMMISSION REGULATION (EC) No 384/97 of 28 February 1997 fixing the maximum buying-in price and the quantities of beef to be bought in under the 177th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 applied to the quantities which may be bought in in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 Under the 177th partial invitation to tender opened pursuant to Regulation (EEC) No 1627/89 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 242/97 (4), an invitation to tender was opened pursuant to Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender (*), as last amended by Regulation (EC) No 320/97 (6); Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3 , where appropriate , under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 14 of that Regulation, only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price, plus the amount referred to in paragraph 1 of that Article, are to be accepted; Whereas, once tenders submitted in respect of the 177th partial invitation to tender have been considered and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaugh ­ terings, the maximum buying-in price and the quantities which may be bought in should be fixed; Whereas, following the buying in of forequarters, the price of such products should be defined on the basis of carcase prices; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate, depending on the differences in prices and the quantities tendered for, several reducing coefficients should accordingly be (a) for category A:  the maximum buying-in price shall be ECU 273 per 100 kg of carcases or half-carcases of quality R3,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 6 865 tonnes,  the quantities offered at a price greater than ECU 244 and less than or equal to ECU 262 shall be multiplied by a coefficient of 75 % , in accordance with Article 13 (3) of Regulation (EEC) No 2456/93, and those offered at a price , greater than ECU 262 shall be multiplied by a coefficient of 25 %; (b) for category C:  the maximum buying-in price shall be ECU 273 per 100 kg of carcases or half-carcases of quality R3,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 6 654 tonnes,  the quantities offered at a price greater than ECU 244 and less than or equal to ECU 262 shall be multiplied by a coefficient of 75 % in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 and those offered at a price greater than ECU 262 shall be multiplied by a coefficient of 25 % . Article 2 This Regulation shall enter into force on 3 March 1997 . (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 296, 21 . 11 . 1996, p . 50 . 0 OJ No L 225, 4. 9 . 1993, p. 4. (4) OJ No L 40 , 11 . 2. 1997, p. 14. 0 OJ No L 159, 10 . 6 . 1989, p. 36 . (6 OJ No L 51 , 21 . 2 . 1997, p. 48 . No L 60/50 EN Official Journal of the European Communities 1 . 3 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1997. For the Commission Franz FISCHLER Member of the Commission